Title: From George Washington to Lieutenant Colonel Anthony Walton White, 1 February 1779
From: Washington, George
To: White, Anthony Walton


Sir,
Hd Qrs Philadelphia Feby 1st 79

A quantity of forage having been provided at Baltimore for the reception of a small body of cavalry; You will, on receipt of this, detach two troops of the Regiment under your command to that place, one of which for particular reasons, I desire to be Capt. Hopkin’s—This will contribute to the more easy accommodation and subsistence of the Regiment. I am Sir Your most Obedt. ser.
Go: Washington
